Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed March 1, 2021, has been entered in the application. Claims 15-28 remain pending.

Claim Objections
Claims 19, 25 and 27 are objected to because of the following informalities: 
In claim 19, line 2, it appears as though “articulated” should be –elongate-- for consistency with claim 15, line 10 which recites “an elongate chassis element”;
In claim 25, between lines 2-3, it appears as though –substantially—should be inserted between “the” and “vertical” for consistency with claim 15, line 13, which recites “a substantially vertical direction of the vehicle”; and
Similarly, in claim 27, line 2, it appears as though –substantially—should be inserted between “the” and “vertical” for consistency with claim 15, line 13, which recites “a substantially vertical direction of the vehicle” .  
Appropriate correction is required.

Allowable Subject Matter
Claims 15-18, 20-24, 26 and 28 are allowed.
Claims 19, 25 and 27 are objected to for minor informalities but would otherwise be allowable upon correction of the informalities.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the drawings, the examiner notes that there are not currently any objections to the drawings on record. As regards the previous application of prior art, applicant has asserted that the changes to the claims in the most recent amendment overcome the art rejections as previously set forth. In this instance, the examiner agrees. Note that there are certain informalities present in the claims, which are noted above, and which require correction prior to allowance of the application.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 19, 25 and 27 are objected to for minor informalities as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616